DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the reply filed on December 22, 2020.

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments, remarks, and electronic terminal disclaimer (eTD) filed on December 22, 2020, claims 1-4 are hereby allowed.


Double Patenting
Claims 1-4 were rejected on the ground of nonstatutory obviousness-type double patenting rejection. Applicant filed electronic terminal disclaimer on December 22, 2020 to overcome the rejection. The approved terminal disclaimer overcomes the rejection. Therefore, the rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 3.

Prior art, Kim et al. (2008/0013616 A1; cited with the last office action, PTO-892) teaches, [0013] In another aspect of the present invention, a digital television (DTV) receiving system includes a tuner, a demodulator, a known data detector, a channel equalizer, a block decoder, a Reed-Solomon (RS) decoder, a data deformatter, and a data processor. The tuner tunes to a channel to receive a digital television (DTV) signal including main and enhanced data. The demodulator demodulates the DTV signal, and the known data detector detects a known data sequence which is periodically inserted in the enhanced data. The channel equalizer performs channel equalization on the demodulated DTV signal by removing a residual carrier phase error from the demodulated DTV signal using the detected known data sequence. The block decoder performs trellis decoding on main and enhanced data packets included in the channel-equalized DTV signal. The RS decoder performs RS decoding on the trellis -decoded main and enhanced data packets for first forward error correction (FEC). The data deformatter deformats each RS -decoded enhanced data packet, and the data processor decodes the deformatted enhanced data for second forward error correction (FEC). 

Prior art, Jun et al. (2007/0101385 A1; cited with the last office action, PTO-892) teaches, [0051] FIG. 3 is a block diagram of a broadcast-receiving device 200 according to an exemplary embodiment of the present invention.  [0053] The broadcast-signal-receiving module 210 receives broadcast signals and includes a tuner 212 and a demodulator 214. [0054] The tuner 212 receives broadcast signals, converts the received broadcast signals into IF signals, and provides the IF signals to the demodulator 214. For example, the tuner 212 detects in-phase/quadrature-phase (I/Q) signal by processing signals received from satellite, and provides the detected I/Q signal to the demodulator 214. 

Prior art, Jansky (7,870,377 B21) teaches, [Abstract] Embodiments of the invention are directed to identifying a bootstrap electronic service guide ("ESG"), determining how many ESGs that use a selected specification/standard are declared in the bootstrap ESG; and if the bootstrap ESG declares more than 1 ESG that uses the selected specification/standard, selecting, from the bootstrap ESG, based on a specification/standard priority-selection scheme, at least one of the ESGs that use the selected specification/standard. 

As per claim 1:
The prior arts or record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a first processor configured to provide the service to a user by processing the service data based on the signaling information; and a second processor configured to process service guide information, wherein the broadcast signal further includes bootstrapping information for accessing the service guide information, wherein the service guide information is acquired via one of a broadcast network or a communication network based on the bootstrapping information, and wherein the service guide information is presented as one of an audio, an image or a text.”  Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 3 includes similar limitations of independent claim 1 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2 and 4 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/Guy J Lamarre/
Primary Examiner, Art Unit 2112